UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


ALEX STEVENSON, by and through his       
father and next friend, Elmer
William Stevenson; ELMER WILLIAM
STEVENSON, on his own behalf,
                Plaintiffs-Appellants,
                  v.
MARTIN COUNTY BOARD OF
EDUCATION; WILLIE C. PEELE,
Superintendent of Martin County                    No. 99-2685
Schools, individually and in his
official capacity; HARRY D. RESPASS,
Principal of Williamston Middle
School, individually and in his
official capacity; SWANOLA CHANCE,
teacher at Williamston Middle
School, individually and in her
official capacity,
                Defendants-Appellees.
                                         
            Appeal from the United States District Court
      for the Eastern District of North Carolina, at New Bern.
                Malcolm J. Howard, District Judge.
                          (CA-99-84-4-H3)

                       Argued: September 25, 2000

                       Decided: February 6, 2001

    Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2         STEVENSON v. MARTIN COUNTY BOARD       OF   EDUCATION
                              COUNSEL

ARGUED: Robert John McAfee, MCCOTTER, MCAFEE & ASH-
TON, L.L.P., New Bern, North Carolina, for Appellants. Michael
Crowell, THARRINGTON SMITH, L.L.P., Raleigh, North Carolina,
for Appellees. ON BRIEF: Charles K. McCotter, Jr., MCCOTTER,
MCAFEE & ASHTON, L.L.P., New Bern, North Carolina; Stacey B.
Bawtinhimer, LAW OFFICE OF STACEY B. BAWTINHIMER,
New Bern, North Carolina, for Appellants. Lisa Lukasik, THAR-
RINGTON SMITH, L.L.P., Raleigh, North Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Alex Stevenson, by his father, Elmer William Stevenson, and the
senior Mr. Stevenson, on his own behalf, brought this action under 42
U.S.C. § 1983 against the Martin County Board of Education and sev-
eral school officials. Alex alleged that the defendants violated his lib-
erty interest in bodily integrity and his property interest in a public
education when they allowed his classmates to physically assault him
at school over a period of several weeks. Alex also alleged a violation
of the Safe and Drug-Free Schools and Communities Act as well as
constitutional and common law claims under North Carolina law. The
district court dismissed the complaint for failure to state a claim and
declined to exercise supplemental jurisdiction over the state law
claims. Because Alex has not alleged sufficient facts to hold the
school board or its officials liable for federal constitutional violations
and because a private right of action is not available under the Safe
Schools Act, we affirm the dismissal of the federal claims. We also
hold that the district court did not abuse its discretion in declining to
exercise supplemental jurisdiction over the state law claims.
         STEVENSON v. MARTIN COUNTY BOARD      OF   EDUCATION        3
                                  I.

   The complaint sets forth a disturbing set of facts, which we take as
true. In August 1998 ten-year-old Alex Stevenson began the sixth
grade at Williamston Middle School in Martin County, North Caro-
lina. He did not finish the year there, however. In November his
father had to remove him from Williamston Middle School and enroll
him in a private school because of the repeated assaults Alex suffered
at the hands of several of his classmates.

   The abuse started as soon as the school year began. On August 7,
1998, the second day of school, Alex’s sixth-grade classmates Charles
McEachern and Kemadrick Terrell Sherrod robbed and assaulted
Alex in the lunch yard. Several days later on August 10 Sherrod threw
books at Alex, and Sherrod was subsequently suspended. On August
20 McEachern picked a fight with Alex in retaliation for Sherrod’s
suspension. The school suspended both McEachern and Alex because
of this fight.

   On August 20 Alex’s father, Elmer William Stevenson
("Stevenson"), met with the principal of Williamston Middle School,
Harry Respass. At this meeting Stevenson told Respass that McEach-
ern was threatening Alex, and he (Stevenson) expressed his concern
that McEachern and his friends would seek revenge on Alex. Steven-
son then requested that the school remove Alex from McEachern’s
classes. Although Respass assured Stevenson that the boys would be
placed in separate classes, this was not done.

   For the next month (from mid-August to mid-September) McEach-
ern continued to harass and intimidate Alex. As he walked past Alex’s
locker, McEachern would hit and kick Alex in the head, chest, and
back. Alex and his father complained to Principal Respass and school
counselor Babbie Mills about these assaults, but McEachern was nei-
ther disciplined nor removed from Alex’s classes.

  The situation reached a new low on September 18. Alex and
McEachern were in Swanola Chance’s first-period art class, and
McEachern wrongly accused Alex of breaking his glasses. When
Alex denied it, McEachern began to punch Alex in the head. Alex
temporarily escaped from the attack and asked Chance for help, but
4        STEVENSON v. MARTIN COUNTY BOARD      OF   EDUCATION
she responded, "There isn’t anything I can do." She added, "You
probably deserved it anyway." Because he was receiving no help from
Chance, Alex told her that he was going to the principal’s office.
McEachern and a friend, Broderick Jones, followed Alex out of the
classroom and chased him down the hallway. They knocked Alex to
the floor, and for about ten minutes proceeded to punch and kick him
in the head, throat, chest, arms, and legs. Adele Dees, a teacher in a
nearby classroom, tried to stop McEachern and Jones, but they
assaulted her as well. Several students eventually restrained the two
attackers.

   McEachern and Jones were suspended, and for several weeks they
attended a school for students with disciplinary problems. Principal
Respass did not, however, report the assaults to the juvenile authori-
ties. On September 21 Stevenson filed juvenile petitions against
McEachern and Jones, alleging assault with infliction of serious bod-
ily injury. In January 1999 McEachern and Jones admitted the
charges and received sentences of twelve-months probation and com-
munity service.

   While the juvenile proceedings were pending, the assaults on Alex
continued. On September 22 three of McEachern’s friends threatened
Alex during his first-period class. Alex promptly reported the threats
to Principal Respass, but that did not prevent McEachern and his
friends from assaulting Alex later in the day during lunch. One of the
lunchtime attackers was suspended from school. On September 25
McEachern and several of his friends harassed Alex and his father
while they were at a music festival in Williamston. The police inter-
vened and escorted McEachern from the scene. Stevenson finally
decided that because of the assaults and harassment, Alex would have
to transfer to private school.

   Alex suffered physical and emotional problems because of the
repeated assaults and harassment. After the September 18 assault a
doctor treated him for contusions, lacerations, and temporary eye dys-
function. A psychologist diagnosed Alex with major depression and
attention deficit/hyperactivity disorder, and Alex began taking medi-
cation. He continues to receive counseling for his psychological prob-
lems.
         STEVENSON v. MARTIN COUNTY BOARD        OF   EDUCATION        5
   Alex, through his father as next friend, and his father sued the Mar-
tin County Board of Education, Superintendent Willie Peele, Principal
Respass, and Chance (the teacher) under 42 U.S.C. § 1983 and state
law. Alex alleged that by failing to prevent McEachern and his fellow
ruffians from attacking Alex, the defendants deprived him of his lib-
erty interest in bodily integrity and his property interest in a public
education, in violation of the Due Process Clause of the Fourteenth
Amendment. See U.S. Const. amend. XIV, § 1. Alex also alleged that
the defendants violated the Safe and Drug-Free Schools and Commu-
nities Act of 1994, 20 U.S.C. § 7101-7104, 7111-7143. The state law
counts asserted claims of negligence, assault, negligent infliction of
emotional distress, and violations of the North Carolina Constitution
and the North Carolina Safe Schools Act. The district court granted
the defendants’ motion to dismiss, disposing of the federal claims
under Fed. R. Civ. P. 12(b)(6) and the state law claims under 28
U.S.C. § 1367(c)(3). Alex and his father appeal.

                                   II.

   We review de novo a grant of a motion to dismiss under Fed. R.
Civ. P. 12(b)(6), "accepting as true the well-pleaded facts in the com-
plaint and viewing them in the light most favorable to the plaintiff."
Brooks v. City of Winston-Salem, 85 F.3d 178, 181 (4th Cir. 1996).
Because this is a civil rights case, we are also guided by the following
additional principles. In testing the sufficiency of a civil rights com-
plaint, "we must be especially solicitous of the wrongs alleged," and
we "must not dismiss the complaint unless it appears to a certainty
that the plaintiff would not be entitled to relief under any legal theory
which might plausibly be suggested by the facts alleged." Edwards v.
City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999) (quoting Harri-
son v. United States Postal Serv., 840 F.2d 1149, 1152 (4th Cir.
1988)) (internal quotation marks and emphasis omitted). Furthermore,
"claim[s] under the Fourteenth Amendment merge[] into [a] § 1983
claim because § 1983 merely creates a statutory basis to receive a
remedy for the deprivation of a constitutional right." Hughes v. Bed-
sole, 48 F.3d 1376, 1383 n.6 (4th Cir. 1995). Finally, we must keep
in mind the difference between individual-capacity and official-
capacity suits under § 1983. A suit against a government official in
his individual capacity for deprivation of federal rights seeks to
impose personal liability upon the official. See Kentucky v. Graham,
6         STEVENSON v. MARTIN COUNTY BOARD       OF   EDUCATION
473 U.S. 159, 165 (1985). In contrast, a suit against a government
official in his official capacity is treated as a suit against the govern-
ment entity of which the official is an agent. See id. at 165-66. Local
government units are liable only if an official’s execution of a munici-
pal policy, practice, or custom caused the injury. See Monell v. Dep’t
of Soc. Servs., 436 U.S. 658, 694 (1978).

   Reading the complaint with these principles in mind, we conclude
that Alex intended to make the following three § 1983 claims; first,
that Peele, Respass, and Chance deprived him of his constitutional
property interest in a public education because the continued attacks
forced him to leave Williamston Middle School; second, that the
school officials deprived him of his constitutional liberty interest in
bodily integrity by failing to stop the attacks by his fellow students;
and third, that the Martin County Board of Education contributed to
the violence by failing to develop appropriate school safety plans and
by failing to train its school personnel in how to respond to violent
students.

                                   A.

   Alex’s first § 1983 claim is that the defendants deprived him of his
property in violation of the Due Process Clause. When school offi-
cials suspend or expel a student, it triggers the student’s property
interest in a public education. See Goss v. Lopez, 419 U.S. 565, 572-
76 (1975). However, a student is not deprived of his property interest
when school officials engage in conduct such as reasonable corporal
punishment, even though it has "the unintended effect of temporarily
removing a child from" class. See Ingraham v. Wright, 430 U.S. 651,
674 n.43 (1977). In this case, Williamston Middle School officials did
not suspend or expel Alex. Alex’s father voluntarily withdrew Alex
from school.

   Alex argues, however, that the school "constructively expelled"
him by fostering a climate of violence. Even though Alex failed to
raise this argument to the district court, "we may consider such an
issue if the error is ‘plain’ and our refusal to consider it would result
in a miscarriage of justice." Nat’l Wildlife Fed’n v. Hanson, 859 F.2d
313, 318 (4th Cir. 1988).
         STEVENSON v. MARTIN COUNTY BOARD        OF   EDUCATION        7
   Alex’s constructive expulsion argument is a novel theory that has
not yet been accepted by any court. It is inspired by constructive dis-
charge cases arising under the employment laws. These cases hold
that an employer constructively discharges an employee when the
employer "deliberately makes an employee’s working conditions
intolerable and thereby forces him to quit his job." Bristow v. Daily
Press, Inc., 770 F.2d 1251, 1255 (4th Cir. 1985) (internal quotation
marks and citations omitted); see also Munday v. Waste Mgmt. of N.
Am., Inc., 126 F.3d 239, 244 (4th Cir. 1997); Martin v. Cavalier Hotel
Corp., 48 F.3d 1343, 1353-55 (4th Cir. 1995). In the school violence
context, the theory would mean that a student’s property interest in
public education is triggered when school officials deliberately make
the learning environment so dangerous or intolerable that the student
is forced to transfer to another school.

   The question of whether we should accept the constructive expul-
sion theory is purely academic, however, because Alex’s complaint
does not allege sufficient facts to support the theory. There is no alle-
gation that the school officials acted deliberately to force Alex out of
Williamston Middle School or that they singled him out in their fail-
ure to control the hooliganism. In fact, the school took some steps,
although without success, to remedy the problem. Moreover, because
of the novelty of the theory, it cannot be plain error for the district
court to conclude that the school officials did not deprive Alex of a
property interest in public education when he voluntarily withdrew
from school.

                                   B.

   Alex’s second § 1983 claim is that the defendants violated his lib-
erty interest in bodily integrity. In this case, the perpetrators of the
attacks against Alex were private individuals, not the school officials.
The law is clear that "a State’s failure to protect an individual against
private violence simply does not constitute a violation of the Due Pro-
cess Clause." DeShaney v. Winnebago County Dep’t of Soc. Servs.,
489 U.S. 189, 197 (1989). There are, however, two exceptions to this
general rule.

   First, if the state has a special relationship with an individual, the
state has an affirmative duty to protect the individual from harm
8         STEVENSON v. MARTIN COUNTY BOARD         OF   EDUCATION
inflicted by third parties. The Supreme Court has defined a "special
relationship" in the following way:

     [W]hen the State by the affirmative exercise of its power so
     restrains an individual’s liberty that it renders him unable to
     care for himself, and at the same time fails to provide for his
     basic human needs — e.g., food, clothing, shelter, medical
     care, and reasonable safety — it transgresses the substantive
     limits on state action set by . . . the Due Process Clause. .
     . . [I]t is the State’s affirmative act of restraining the individ-
     ual’s freedom to act on his own behalf — through incarcera-
     tion, institutionalization, or other similar restraint of
     personal liberty — which is the "deprivation of liberty" trig-
     gering the protections of the Due Process Clause, not its
     failure to act to protect his liberty interests against harms
     inflicted by other means.

Id. at 200. Several circuits have been faced with the issue of whether
a school-student relationship is a special relationship triggering the
protections of the Due Process Clause. They have held uniformly that
no special relationship exists because the student is not in physical
custody and, along with parental help, is able to care for his basic
human needs. See Doe v. Hillsboro Indep. Sch. Dist., 113 F.3d 1412,
1415 (5th Cir. 1997) (en banc); Doe v. Claiborne County, 103 F.3d
495, 510 (6th Cir. 1996); Dorothy J. v. Little Rock Sch. Dist., 7 F.3d
729, 732 (8th Cir. 1993); Maldonado v. Josey, 975 F.2d 727, 731
(10th Cir. 1992); D.R. v. Middle Bucks Area Vocational Technical
Sch., 972 F.2d 1364, 1372 (3d Cir. 1992) (en banc); J.O. v. Alton
Cmty. Unit Sch. Dist. 11, 909 F.2d 267, 272 (7th Cir. 1990). This cir-
cuit has also recognized that "incarceration, institutionalization, or the
like" is needed to "trigger the affirmative duty" under the Due Process
Clause. Pinder v. Johnson, 54 F.3d 1169, 1175 (4th Cir. 1995) (en
banc).

   Following the lead of our sister circuits, we hold that the Martin
County School officials did not have a "special relationship" with
Alex that triggered the protections of the Due Process Clause in this
case. When a student attends public school, his liberty is not
restrained to the extent contemplated in DeShaney. Attending school
is not the equivalent of incarceration or institutionalization. See
         STEVENSON v. MARTIN COUNTY BOARD       OF   EDUCATION        9
Youngberg v. Romeo, 457 U.S. 307 (1982) (Fourteenth Amendment
imposes a duty upon the state to protect involuntary committed, men-
tally ill patients); Estelle v. Gamble, 429 U.S. 97 (1976) (the state’s
deliberate indifference to prisoners’ medical needs violates the Eighth
Amendment). Although a student must remain in school during the
day and the school functions much as a parent during that time, the
state has not assumed total responsibility for the student’s care. The
student’s parents retain the ability to provide for his basic human
needs, and the child remains free to seek their help and protection. See
Claiborne County, 103 F.3d at 509-10; D.R., 972 F.2d at 1371-73.
Therefore, the state, simply by virtue of its maintenance of a public
school system, does not become constitutionally liable for failing to
prevent all student-on-student violence. Although the school officials
here may have been irresponsible and ineffective in not heeding the
warnings that Alex was helpless at the hands of bullies, they have not
committed a constitutional violation.

   The second exception to the general rule that a state is not liable
for the acts of third parties occurs when the state itself creates the
danger. See DeShaney, 489 U.S. at 201. In order to create a danger,
the state has to take some affirmative steps. Liability does not arise
when the state stands by and does nothing in the face of danger. See
id. at 203. Failing to provide protection from danger does not impli-
cate the state in the harm caused by third parties. See Pinder, 54 F.3d
at 1175.

   In Pinder this court was faced with a case in which it had to decide
the contours of DeShaney’s state-created danger exception. Pinder’s
ex-boyfriend, Pittman, broke into her home, assaulted her, and threat-
ened to kill her and her three children. Pinder called the police, and
when an officer arrived, she told him about the attack and the threats.
The officer arrested Pittman and assured Pinder that she could safely
leave her children at home alone while she went to work because Pitt-
man would be in custody. However, because the police charged Pitt-
man with misdemeanor offenses, he was released almost immediately.
While Pinder was at work, Pittman set fire to her house, killing her
three children who were asleep. Pinder sued the arresting officer,
claiming that he had created the danger. See id. at 1172. This court
dismissed her suit because it was "purely an omission claim" where
all that could be said was that the officer "‘stood by and did nothing
10       STEVENSON v. MARTIN COUNTY BOARD       OF   EDUCATION
when suspicious circumstances dictated a more active role.’" Id. at
1175 (quoting DeShaney, 489 U.S. at 203). The state’s conduct was
not on that "point on the spectrum between action and inaction" such
that it was implicated in the injury. Id.

   The facts in DeShaney are equally disturbing. Randy DeShaney
beat his four-year-old son Joshua so severely that Joshua suffered per-
manent brain damage. This tragic incident came after the Winnebago
County Department of Social Services (DDS) in Wisconsin had been
informed of child abuse. In fact, DDS had obtained a court order plac-
ing Joshua in the temporary custody of a hospital after DeShaney’s
beatings put Joshua there, but thereafter DDS released Joshua into his
father’s custody. Caseworkers had also made monthly visits to the
DeShaney home, in which they observed suspicious injuries on Josh-
ua’s body. See DeShaney, 489 U.S. at 192-93. The Court nevertheless
held that the state was not liable for a constitutional violation. The
facts only amounted to a failure of the DDS to protect Joshua from
private violence and the state had no constitutional duty to protect
Joshua. See id. at 202-03.

   Given the rejection of the plaintiffs’ § 1983 claims in DeShaney
and Pinder, we have to conclude in this case that the school officials
did not create the danger that Alex faced at the hands of his class-
mates. In fact, the school did more than just stand by while Alex was
being brutalized. The school took some measures to remedy the situa-
tion. Principal Respass met with Alex’s father to discuss the problem.
In addition, the school suspended McEachern twice and eventually
sent him to a special disciplinary program. Two other attackers,
including Jones, were also suspended. The school surely could have
done more to protect Alex, given the frequent and brutal attacks by
McEachern and others. But the failure to protect by itself is not suffi-
cient to trigger constitutional liability in this situation.

   Furthermore, in the school violence context, some courts have
required that school officials must act with deliberate indifference
before there is liability for student-on-student attacks. See Sutton v.
Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1238 (10th Cir.
1999); Leffall v. Dallas Indep. Sch. Dist., 28 F.3d 521, 531 (5th Cir.
1994). These courts have said that the school must engage in inten-
tional or reckless affirmative conduct that shocks the conscience of
         STEVENSON v. MARTIN COUNTY BOARD       OF   EDUCATION       11
federal judges. See Sutton, 173 F.3d at 1238-39. Alex has not alleged
that the school officials intentionally or recklessly took steps to con-
tribute to the violence. Teacher Chance’s response when Alex
reported being punched in the head does not amount to deliberate
indifference when considered in context. Chance said, "There isn’t
anything I can do. You probably deserved it anyway." This statement
appears to express frustration and resignation more than anything
else. While Chance might have tried harder to help Alex, this does not
mean that she deprived Alex of his constitutional rights.

   For all of the above reasons, this case does not fall into the state-
created danger exception to DeShaney.

                                  C.

   Alex’s final § 1983 claim is against the Martin County Board of
Education. He alleges that the board was responsible for his brutaliza-
tion because it failed to develop adequate school safety plans and
failed to train teachers and administrators in proper techniques for
controlling violence in school. Local government units are subject to
§ 1983 liability for the unconstitutional acts of their employees when
the employee acts pursuant to a municipal policy, practice, or custom.
See City of Oklahoma City v. Tuttle, 471 U.S. 808, 818-19 (1985);
Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). In addition,
a municipal entity can be liable if its failure to train its employees
leads to some unconstitutional conduct. See City of Canton v. Harris,
489 U.S. 378, 388 (1989). The failure to train must amount to "delib-
erate indifference to the rights of persons with whom [the employees]
come into contact." Id.

   We do not have to reach the question of whether the school offi-
cial’s conduct in this case arose from a municipal policy or custom,
nor do we have to determine whether the board’s failure to train the
teachers and administrators amounted to deliberate indifference. An
award of damages against a municipality based on the actions of its
officers is not available unless the officers’ conduct amounted to a
constitutional injury. See City of Los Angeles v. Heller, 475 U.S. 796,
799 (1986) ("[N]either Monell . . . nor any other of our cases autho-
rizes the award of damages against a municipal corporation based on
the actions of one of its officers when in fact the jury has concluded
12       STEVENSON v. MARTIN COUNTY BOARD        OF   EDUCATION
that the officer inflicted no constitutional harm."); S.P. v. City of
Takoma Park, 134 F.3d 260, 274 (4th Cir. 1998) (a municipality "nec-
essarily is not liable for any alleged injuries" where "no constitutional
violation occurred"); Belcher v. Oliver, 898 F.2d 32, 36 (4th Cir.
1990) ("Plaintiff’s effort to turn this lawsuit into one for inadequate
training of personnel . . . is unavailing where there has been no under-
lying constitutional infraction."). Because we have already deter-
mined that Alex’s allegations do not amount to a § 1983 violation on
the part of the school officials, it follows that the school board like-
wise cannot be held constitutionally liable.

                                  III.

   Alex also argues that the defendants violated the Safe and Drug-
Free Schools and Communities Act of 1994 (Safe Schools Act), 20
U.S.C. §§ 7101-7104, 7111-7143, by failing to develop an appropriate
school safety plan that would help control student-on-student vio-
lence. The Safe Schools Act is a federal grant program that aims to
prevent violence and drug abuse in schools. These goals are accom-
plished through federal assistance to states so that they can make
grants to local educational agencies and community organizations.
Federal money also goes to fund private, non-profit organizations and
colleges and universities that develop anti-violence and anti-drug ini-
tiatives. See 20 U.S.C. § 7103. The Act does not expressly create a
private right of action. Therefore, we must determine whether Alex
has an implied right to maintain a Safe Schools Act claim.

   In answering this question, we must first decide if the Act grants
Alex any substantive rights. For a person to bring a claim under con-
ditional spending legislation, the statute must confer substantive
rights in favor of the class to which the person belongs. See Pennhurst
State Sch. & Hosp. v. Halderman, 451 U.S. 1 (1981). Substantive
rights are created only if Congress provided the recipients of federal
funding clear notice that by accepting funds, they have chosen to par-
ticipate in a statutory scheme under which private individuals gain
enforceable rights. See id. at 24-25. Because the Safe Schools Act was
enacted pursuant to the Spending Clause, Alex’s claim will be
allowed only if the statute puts funding recipients on notice of a pri-
vate right of action.
          STEVENSON v. MARTIN COUNTY BOARD       OF   EDUCATION        13
   Stevenson relies on Davis v. Monroe County Bd. of Educ., 526 U.S.
629 (1999), to argue that the Safe Schools Act puts schools receiving
federal funds on notice that their students can sue them for failing to
implement school safety plans. In Davis the plaintiff, on behalf of her
minor daughter, sued a school board under Title IX of the Education
Amendments Act of 1972, see 20 U.S.C. §§ 1681-1688, after her
daughter was sexually harassed by one of her classmates when she
was in fifth grade. The plaintiff alleged that the school failed to take
any measures against the harasser even though her daughter repeat-
edly reported the incidents to teachers and to the principal, asking
them for help. See id. at 633-35. The Court held that Title IX sup-
ported a private damages action against a school for severe student-
on-student harassment because the statutory scheme put schools on
notice that they could be held liable for their failure to respond to stu-
dents’ discriminatory acts, if the failure amounted to deliberate indif-
ference. The Court pointed to the language of the statute itself, which
makes schools liable if they subject persons to discrimination under
their programs or activities or deny students educational benefits. In
addition, the Court relied on the fact that the Department of Education
had promulgated regulations requiring recipients of federal funds to
monitor third-party discrimination. See id. at 643-45. The Court added
that the common law puts schools on notice because it allows "claims
alleging that schools have been negligent in failing to protect their
students from the torts of their peers." Id. at 644.

   Unlike Title IX, the Safe Schools Act does not put schools on
notice that they can be sued for failing to implement anti-violence
programs. Alex has not pointed to anything in the language or pur-
pose of the Act that would suggest otherwise. The Department of
Education has not promulgated any regulations pursuant to the Act.
Furthermore, no court has held that the Safe Schools Act creates a pri-
vate right of action in any situation, whereas for Title IX, it had
already been established before Davis that Title IX creates a cause of
action for damages when the school officials themselves engage in the
discriminatory conduct. See Franklin v. Gwinnett County Pub. Schs.,
503 U.S. 60 (1992); Cannon v. University of Chicago, 441 U.S. 677
(1979).

   The fact that the common law might allow suits against schools for
student-on-student violence does not help Stevenson either. The Court
14       STEVENSON v. MARTIN COUNTY BOARD       OF   EDUCATION
in Davis placed little, if any, emphasis on the common law in reach-
ing the conclusion that Title IX gave schools notice of a private right
of action for student-on-student harassment. It only mentioned the
common law after discussing the language, purpose, and regulations
of Title IX. There is nothing in Davis to suggest that the common law
alone could put the recipient of federal funds on notice that a Spend-
ing Clause statute creates a private right of action. We hold that
because the Safe Schools Act does not put schools on notice of the
creation of an enforceable substantive right, Alex cannot bring a Safe
Schools Act claim.

                                  IV.

   Alex also brought several state law claims against the defendants,
alleging negligence, assault, and negligent infliction of emotional dis-
tress, violations of North Carolina’s constitutional right to an educa-
tion, N.C. Const. art. 1, § 15, art. 9, § 2, and violations of the North
Carolina Safe Schools Act, N.C. Gen. Stat. § 115C-105.45. Once the
district court dismissed the federal claims, it exercised its discretion
to decline supplemental jurisdiction over the state claims. See 28
U.S.C. § 1367(c). We review a district court’s decision not to exercise
supplemental jurisdiction for abuse of discretion. See Jordahl v. Dem-
ocratic Party of Va., 122 F.3d 192, 203 (4th Cir. 1997). The district
court did not abuse its discretion in this case. It made a prudent deci-
sion in light of the fact that Stevenson had not stated a claim under
§ 1983.

                                  V.

   To summarize, we hold that all three of Stevenson’s § 1983 claims
were properly dismissed under Fed. R. Civ. P. 12(b)(6). The school
officials did not deprive Alex of his property interest in a public edu-
cation because they did not expel or suspend him. The officials like-
wise did not deprive him of his liberty interest in bodily integrity
because they did not prevent him from taking care of himself, nor did
they create the dangerous situation he found himself in. The school
board cannot be held liable where there was no underlying constitu-
tional violation. We also hold that there is no private right of action
under the Safe and Drug-Free Schools and Communities Act, nor is
it possible to assert the statutory claim through § 1983 because the
          STEVENSON v. MARTIN COUNTY BOARD         OF   EDUCATION        15
Act does not put schools on notice that they are open to suit by private
parties. Finally, the district court did not abuse its discretion in declin-
ing to exercise supplemental jurisdiction over the state law claims.
The judgment is affirmed.

                                                              AFFIRMED